Per Curiam,
The answer of R. Haines Passmore, the garnishee, contains no admission of attachable assets in his hands, or of money due by him to the defendant William Huey; nor was there any testimony tending to sustain the plaintiff’s contention. The Deifenbacher mortgage, which by agreement of the parties was substituted for the Hixson mortgage, and for same purpose was held by the garnishee as indemnity against the annuity. It was a mere chose in action, or security for the debt recited therein, and could only be attached by bringing in the mortgagor as garnishee. The defendant’s debtor, and not the person who holds the evidence of indebtedness must be the garnishee : Raiguel & Co. v. McConnell, 25 Pa. 362; Gilmore v. Carnahan, 81* Pa. 217. In the absence of either admission or proof of anything attachable in the hands of the garnishee, the learned court was clearly right in discharging the rule for judgment on the garnishee’s answer, and in subsequently refusing to submit the case to the jury. The first and second specifications are therefore dismissed. The third and last specification is not according to rule and therefore not entitled to notice. The record discloses no error in the judgment.
Judgment affirmed.